IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : NO. 671
                                        :
APPOINTMENT TO THE DOMESTIC             : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES              :
COMMITTEE                               :




                                      ORDER


PER CURIAM


         AND NOW, this 17th day of November, 2017, David S. Pollock, Esquire,

Allegheny County, is hereby appointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years, commencing February 1, 2018.